Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 1 of 8 PageID #: 3356
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION

CELLULAR COMMUNICATIONS              §
EQUIPMENT LLC,                       §
                                     §
Plaintiff,                           §     Case No. 2:20-CV-00078-JRG
                                     §
    v.                               §     JURY TRIAL DEMANDED
                                     §
HMD GLOBAL OY,                       §
                                     §
Defendant.                           §


        REPLY IN SUPPORT OF MOTION TO TRANSFER OF HMD
GLOBAL OY UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 2 of 8 PageID #: 3357
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                         INTRODUCTION

        Sixty days of venue discovery have confirmed that the only connection between this

action and this district is litigation. Scraping the bottom of the barrel, CCE asserts a connection

with this District based on witnesses it admits are irrelevant, are not actually in this District, or it

failed to disclose in response to HMD Global—or, in many cases, all three. CCE also submits

statistics that support transfer, and decisions by judges not hearing this case that do not matter to

the transfer analysis. In the end, nothing CCE submits can change the fact that Miami is the

center of CCE’s allegations, and a much more convenient venue for this case.

                                            ARGUMENT

I.      CCE’s Purported “Witnesses” Cannot Affect the Transfer Analysis

        Key witnesses at HMD America, HMD Global’s primary distributor in the United States,

live and work in the Southern District of Florida, and HMD Global’s two other U.S. distributors

are also in the Southern District. Mot. §§ C, III.B. These witnesses are responsible for testing,

sales, and marketing—all subjects central to CCE’s allegations that will be important at trial. Id.

at 3-4, 8-11. Seeking to balance the scales, CCE claims that seven “witnesses” favor this

District, but of these seven it disclosed only two under Rule 26, and only one before filing its

opposition—and he lives in California. Docket No. 77-7. On January 1, after filing its brief,

CCE disclosed one other witness, Holly Hernandez. Declaration of Maissa Chouraki, Ex. A.

(Further exhibit citations are to the same declaration.) CCE still has not disclosed its other

“witnesses,” admitting it will not call them at trial and that they are thus irrelevant for transfer.

        The Court also cannot consider most of CCE’s “witnesses” for a separate reason: they

are not within this District. The Court of Appeals recently reaffirmed the long-standing principle

that the “comparison between the transferor and transferee forums is not altered by the presence

of other witnesses and documents in places outside both forums,” In re HP Inc., 826 F. App’x


                                                 –1–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 3 of 8 PageID #: 3358
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



899, 902 (Fed. Cir. 2020) (quoting In re Toyota Motor Corp., 747 F.3d 1338, 1340 (Fed. Cir.

2014)), and applied that principle to find the district court “erred” by relying on “Texas residents

who reside more than 100 miles outside the Eastern District of Texas”—precisely what CCE asks

this Court to do. Opp. at 9-10, 12. HMD Global discussed In re HP in its motion, id. at 7, 8, 10,

15, but CCE ignores it entirely. For good reason: In re HP is fatal to CCE’s “witnesses” here.

       That leaves only one witness, Holly Hernandez, whom CCE kept secret until filing its

opposition.1 But CCE failed to disclose Ms. Hernandez in response to HMD Global’s

Interrogatory No. 12, which asked for CCE’s “principal place of business, including employees

located at that principal place of business and any other costs associated with maintaining that

principal place of business.” Docket No. 77-24 at 25-26. CCE now claims that “Ms. Hernandez

conducts CCE’s business in the District,” and that a “substantial part of CCE’s business in (sic)

conducted in this District, including via Ms. Hernandez.” Opp. at 11, 14. CCE thus should have

disclosed her fees as “costs associated with maintaining that principal place of business” under

this interrogatory. Far from harmless, CCE’s discovery failure prejudiced HMD Global: had

CCE disclosed Ms. Hernandez when it responded to Interrogatory No. 12 on October 28, or

supplemented under Rule 26(e) during November or early December, HMD Global could and

would have taken Ms. Hernandez’s deposition.2 But CCE improperly blocked this deposition by

keeping Ms. Herndandez secret, and thus cannot use her to oppose transfer. Huawei Techs. Co.



       1
           CCE also refers to an agreement with                              in Plano, Texas. Opp.
at 10. But CCE does not disclose                          under Rule 26(a)(1), admitting its
irrelevance, and omits uncontested evidence that HMD America supervises all U.S. marketing.
Docket No. 77-20 at 40:25-41:4. If this agreement’s performance in Plano is relevant, equally so
is its supervision in Miami, preventing it from moving the transfer-analysis needle.
         2
           There would have been plenty to probe in Ms. Hernandez’s deposition. Two examples:
her LinkedIn page claims no work for CCE, only “Acacia Research.” Ex. B. And she claims to
work out of “CCE’s Frisco location,” Docket No. 82-19 ¶ 10, but ultimate parent ARC promised
to investors that subsidiaries including CCE would not “hire any employees or enter into any
leases,” and thus CCE cannot possess the “Frisco location” Ms. Hernandez claims. Ex. C at 17.

                                               –2–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 4 of 8 PageID #: 3359
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Ltd v. T-Mobile US, Inc., No. 16-55, 2017 WL 5165606, at *6-*7 (E.D. Tex. Oct. 15, 2017),

report and recommendation adopted, 2017 WL 5157687 (E.D. Tex. Nov. 7, 2017).

II.    The Remaining Private Factors Favor Transfer

       A.      The Relative Ease of Access of Proof Still Favors Transfer

       Significant evidence will come from HMD America, which handles U.S. sales,

marketing, and testing of the accused products. See Mot §§ C, III.A. CCE asserts that none of

this matters, because most production is electronic.3 CCE again invites error: access to proof “is

still considered as a factor in the transfer analysis” and “this Court is bound to apply” the law.

Stingray Music USA, Inc. v. Music Choice, No. 16-964, 2017 WL 1022741, at *3 (E.D. Tex. Mar.

16, 2017). Venue discovery showed firmly that hard copies of testing agreements and financial

statements reside in HMD America’s Miami headquarters. See Docket No. 77-25 (Hoyos) at

18:6-10; Docket No. 77-19 (Fryhover) at 67:22-24, 83:1-2, 84:2-4. Against these specifics CCE

can muster only generalities and only through the improper Hernandez declaration, which the

law bars CCE from submitting. Opp. at 8; Docket No. 82-19 ¶ 10. This factor favors transfer.

       C.      No Practical Problem Outweighs the Witness Factors

       Although CCE has previously litigated the ’923 patent, its prior actions omitted the

claims asserted here, relied on a different theory of infringement. Mot. § III.C. CCE admits as

much in its opposition, but argues that its new theory of infringement is not really different

because both its old and new theories attack the “Android OS.” Opp. at 6. But that field is

breathtakingly broad, and if any assertion against “Android OS” is the same, then the concept of

difference would be meaningless. CCE mentions two recent cases, Opp. at 7, but those settled

before the Court resolved any disputes. CCE next argues that the “knowledge” of a Magistrate


       3
          CCE also notes that HMD Global cooperatively made source code available in this
District, and asks the Court to hold HMD Global’s minimization of travel against it. Opp. at 8.
The Court should decline this invitation under any circumstances, let alone a pandemic.

                                                –3–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 5 of 8 PageID #: 3360
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



Judge not hearing this case is “is attributed [to] the Court,” Opp. at 5, inviting the Court to make

an error of law under In re Google Inc., which found “untenable” any reliance on “‘institutional

knowledge’ gained through previous, related litigation” in the same District but before a different

Court. Case No. 17-107, 2017 WL 977038, at *2 (Fed. Cir. Feb. 23, 2017); see Mot. at 12. As a

result, this Court is not “very familiar with the only asserted patent and the related technology,”

as required by the cases CCE cites. In re Vistaprint Ltd., 628 F.3d 1342, 1347 n.3 (Fed. Cir.

2010); see Norman IP Holdings, LLC v. Casio Computer Co., Ltd., Case No. 09-270, 2010 WL

4238879, *6 (E.D. Tex. 2010); Lonestar Inventions, L.P. v. Sony Elecs. Inc., Case No. 10-588,

2011 WL 3880550, at *4 (E.D. Tex. Aug. 29, 2011); Opp. at 3-5.

       Finally, CCE tries to reset the clock at the filing of HMD Global’s renewed motion to

transfer. Opp. at 6. CCE again invites an error of law. HMD Global filed its original motion to

transfer promptly after CCE completed Hague Convention service, on September 22, 2020.

Docket No. 38. CCE sought delay and venue discovery, which HMD Global opposed. Docket

Nos. 43, 50, 52. The Court granted CCE’s motion, and HMD Global provided discovery while

CCE waited to file its opposition. Docket No. 53. At the conclusion of venue discovery, HMD

Global substituted a renewed motion to transfer including facts gathered through intervening

discovery. Under these circumstances, it would be a grave injustice and legal error for the Court

to charge HMD Global with delay it opposed and CCE championed. This factor is neutral.

V.     The Public Interest Factors Favor Transfer

       A.      CCE’s Congestion Arguments Favor Transfer

       Using the most recent statistics, HMD Global showed that the Southern District is less

congested than this District. Mot. § IV.A. In response, CCE suggests looking back one more

year. Opp. at 13. But that year was an anomaly: for four of the last five years, the Southern

District has been consistently less congested. Docket No. 77-14. Cherry-picking aside, CCE’s


                                                –4–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 6 of 8 PageID #: 3361
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



suggestion of looking further back actually favors transfer. Similarly, CCE cites LBS

Innovations, LLC v. Apple for the proposition that “[p]atent cases tend to be longer than other

civil cases.” Opp. at 13 (citing 2020 WL 923887, at *6 (E.D. Tex. Feb. 26, 2020)). Again,

CCE’s argument favors transfer here. LBS Innovation found time-to-trial shorter in this District

than the proposed transferee district, and noted the length of patent cases as an exacerbating

factor. Id. Here, where time-to-trial is shorter in Miami, any exacerbation favors transfer there.

       B.      This Dispute is Local to the Southern District of Florida, not this District

       The Southern District of Florida has a strong interest in this case, as HMD America runs

marketing and testing of the accused devices from Miami. Mot. § C.1. In response, CCE admits

that “HMD America sells the Accused Devices and performs ‘regional’ marketing in the United

States,” but tries to imply that “regional” means less than the entire United States. Opp. at

14-15. But as CCE knows from venue discovery, the “region” for which HMD America is

responsible is the entire United States, e.g., Docket No. 77-20 at 20:20-24, 46:19-21, and HMD

America’s employees responsible for testing and marketing are in Miami. Id. at 20:16-24.

Against all this evidence, tested by 60 days of venue discovery, CCE offers again only the

testimony of Ms. Hernandez, barred from consideration by CCE’s improper failure to disclose

her in discovery. Opp. at 14; Docket No. 82-19 ¶ 10. This factor favors transfer.

                                          CONCLUSION

       For the reasons explained above and in HMD Global’s motion to transfer, the Court

should transfer this action to the Southern District of Florida.

Date: January 4, 2021                              Respectfully submitted,

                                                   /s/ Deron R. Dacus
                                                   Deron R. Dacus
                                                   State Bar No. 00790553
                                                   The Dacus Firm, P.C.
                                                   821 ESE Loop 323, Suite 430
                                                   Tyler, Texas, 75701

                                                –5–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 7 of 8 PageID #: 3362
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                                  +1 (903) 705-1117
                                                  +1 (903) 581-2543 facsimile
                                                  ddacus@dacusfirm.com

                                                  Matthew S. Warren (California Bar No. 230565)
                                                  Jennifer A. Kash (California Bar No. 203679)
                                                  Erika Warren (California Bar No. 295570)
                                                  Warren Lex LLP
                                                  2261 Market Street, No. 606
                                                  San Francisco, California, 94114
                                                  +1 (415) 895-2940
                                                  +1 (415) 895-2964 facsimile
                                                  20-78@cases.warrenlex.com

                                                  Attorneys for HMD Global Oy



                      CERTIFICATE OF AUTHORIZATION TO SEAL

       Under Local Rule CV-5, the undersigned counsel certifies that the Court has previously

granted authorization for filing under seal in the protective order governing confidentiality in this

matter, Docket Nos. 31, 35.

                                                  /s/ Deron R. Dacus
                                                  Deron R. Dacus




                                                –6–
Case 2:20-cv-00078-JRG Document 87 Filed 01/06/21 Page 8 of 8 PageID #: 3363
             FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER



                                CERTIFICATE OF SERVICE

       I certify that on January 4, 2021, I served the foregoing Reply in Support of Motion to

Transfer Under 28 U.S.C. § 1404 to the Southern District of Florida on counsel for plaintiff

Cellular Communications Equipment LLC:

       Jeffrey R. Bragalone
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201

by electronic mail to cce-service@bcpc-law.com, the email address designated for service by

outside counsel for plaintiff Cellular Communications Equipment LLC under Section 12(c) of

the Discovery Order in this case, Docket No. 24.

                                                   /s/ Ashley Shultz
                                                   Ashley Shultz




                                              –7–
